SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2011 Alternafuels, Inc. (formerly known as Growth Technologies International, Inc.) (Exact name of registrant as specified in its charter) Florida 1-12992 26-1422642 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2409 N. Falkenburg Road Tampa, Florida 33619 (Address of principal executive office) Issuer's telephone number:813-377-4439 Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 15, 2011 the Board of Directors and a majority of the shareholders of the Company approved amendments to the Articles of Incorporation.The amendments changed the name of the corporation to Alternafuels, Inc. and approved a 1 for 100 reverse stock split of the corporation’s common stock.The effective date for the name change was March 1, 2011.The record date of the reverse stock split was March 17, 2011. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 28, 2011 Alternafuels, Inc. /s/ John Stanton John Stanton, Chief Executive Officer 1
